DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 04/18/2022 
Claim(s) 17-18, 20 and 22-25 are currently pending. 
Claim(s) 25 has been withdrawn.
Claim(s) 17, 18 and 20 have been amended. 
Claim(s) 1-16, 19 and 21 have been canceled.

Response to Arguments
Applicant’s response, see Remarks and amendments filed 04/18/2022, with respect to the rejection of claim 17 under 35 U.S.C. §112(a) have been fully considered and are persuasive.  The rejection of rejection of claim 17 under 35 U.S.C. §112(a) has been withdrawn. 
Applicant’s response, see Remarks and amendments filed 04/18/2022, with respect to the rejection of claims 20 and 21 under 35 U.S.C. §112(b) have been fully considered and are persuasive.  The rejection of claims 20 and 21 under 35 U.S.C. §112(b) has been withdrawn. 

Election/Restrictions
This application is in condition for allowance except for the presence of claim 25 directed to a method for manufacturing a solar cell module non-elected without traverse in the response filed on 08/10/2021.  Accordingly, claim 25 has been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Cancel claim 25.

Allowable Subject Matter
Claims 17-18, 20 and 22-24 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 17
The prior art of record, whether alone or in combination, fails to teach or fairly suggest the limitation “wherein the first group of solar cells are connected with the second type solar cell by connecting the positive electrode of the last solar cell of the first group solar cells with a first one of the negative electrode and the positive electrode of the second type solar cell, wherein the second group of solar cells are connected with the second type solar cell by connecting the negative electrode of the last cell of the second group of solar cells with a second one of the negative electrode and the positive electrode of the second type solar cell” in the context of other limitations recited in the claims.  
Shi teaches that the PV cell segments 425 are indirectly connected to the electrodes 444, 446 of the first type connection cell 442 via a ribbon electrode 448.  Accordingly, Shi does not teach a connection between electrodes of the first type connection cell 442 and electrodes the PV cell segments 425, and therefore, does not teach any connection between electrodes of the first type of connection cell 442 and electrodes of two different groups of PV cell segments 425.  
	One or ordinary skill in the art would not be motivated to modity the electrical connection disclosed in Shi such that the first group of solar cells are connected with the second type solar cell by connecting the positive electrode of the last solar cell of the first group solar cells with a first one of the negative electrode and the positive electrode of the second type solar cell, and that the second group of solar cells are connected with the second type solar cell by connecting the negative electrode of the last cell of the second group of solar cells with a second one of the negative electrode and the positive electrode of the second type solar cell as such a modification would require a substantial reconstruction and redesign of the elements shown in Shi as well as a change in the basic principle under which the Shi construction was designed to operate. [MPEP 2143.01 VI].
Regarding claims 18, 20 and 22-24
Claims 18, 20 and 22-24 are allowed based on their dependency on claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721